Howe, J.
Tbe defendant, appellant, contends that the court a qua erred in receiving in evidence the note sued upon, because, having upon it the amount of stamps required by tbe laws of tho United States, those stamps were not properly canceled.
We are of opinion that the court did not err. The internal revenue laws of tbe United States provide a special method of cancellation, and a penalty for its non-observance; but we are not advised that they anywhere provide that instruments on which the proper stamps have been affixed, but not properly canceled, shall be invalid, or incapable of being introduced in evidence.
It is therefore ordered that the judgment appealed from be affirmed, with costs.